Motion Granted; Order filed January 5, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00514-CR
                                 ____________

                     WILLIAM EARL TUTSON, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                             Harris County, Texas
                        Trial Court Cause No. 1355673


                                      ORDER

      Appellant is represented by appointed counsel, Sarah V. Wood. Appellant’s
brief was originally due August 18, 2016. We have granted more than 90 days to file
appellant’s brief until November 30, 2016. When we granted the last extension, we
noted that no further extensions would be granted absent exceptional circumstances.
No brief has been filed. On December 13, 2016, counsel filed a further request for
extension of time to file appellant’s brief, citing medical reasons
      We grant appellant’s motion and order Sarah V. Wood to file a brief with the
clerk of this court on or before February 1, 2017. If counsel does not file appellant’s
brief as ordered, the court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of appointment of new counsel, or other appropriate measures.



                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Brown and Jewell.